Exhibit 10.6
CONSULTING AND NONCOMPETITION AGREEMENT
     THIS AGREEMENT is made as of this 1st day of May, 2011 by and between
ALLEGHENY TECHNOLOGIES INCORPORATED (hereinafter “ATI”), a Delaware corporation,
having its principal offices at 1000 Six PPG Place, Pittsburgh, PA 15222-5479,
and L. PATRICK HASSEY (hereinafter, the “CONSULTANT”), residing at [home address
omitted].
     WHEREAS, ATI is a manufacturer of specialty metals and materials and has
developed and possesses certain business plans and strategies and certain
information, data, and experience, relating to the manufacture and sale of such
products and which information, data, and experience (hereinafter referred to
and further defined below as “INFORMATION”) are confidential, proprietary, and
valuable commercial asset to ATI; and
     WHEREAS, CONSULTANT and ATI have agreed that CONSULTANT is voluntarily
retiring from active employment with ATI effective as of the close of business
on April 30, 2011;
     WHEREAS, CONSULTANT and ATI are entering into a subsequent consulting and
noncompetition arrangement whereby ATI would compensate CONSULTANT and ATI would
have the benefit of CONSULTANT’S SERVICES (as defined below) and covenants that
CONSULTANT would not compete with ATI during the period of the consulting
arrangement; and
     WHEREAS, ATI now desires to obtain exclusivity of such SERVICES and
CONSULTANT desires to undertake the performance of such SERVICES and agrees to
certain noncompetition covenants to survive the termination of the consulting
arrangement.
     NOW, THEREFORE, in consideration of the mutual covenants, terms and
conditions herein and intending to be legally bound, the parties agree as
follows:
     SECTION 1. EXCLUSIVE SERVICES
     (a) As used herein, CONSULTANT’S SERVICES means consulting services, as
reasonably requested by the Board or Chief Executive Officer of ATI or his
designee (the “CEO”) from time to time, to be rendered by CONSULTANT exclusively
to ATI in connection with the executive transition; corporate strategy;
acquisitions (including due diligence); institutional issues; integration of
Ladish; Rowley and Hot Rolling and Processing Facility; aerospace, defense and
other industry matters; metals industry matters; commercial, marketing, and
branding; board matters; operations; and talent evaluation; and such other
matters as the Consultant and ATI may reasonably agree.
     (b) It is understood and agreed that SERVICES shall not include
confidential or proprietary information of any third party.

-1-



--------------------------------------------------------------------------------



 



     (c) CONSULTANT shall devote the time necessary to perform SERVICES. The
parties expect that the Consultant shall be required to devote approximately one
fifth of a normal work schedule per month over the duration of this Agreement to
perform the SERVICES.
     (d) CONSULTANT shall provide SERVICES to ATI during the term of this
Agreement with the title of “Senior Advisor”. The SERVICES are expected to be
performed primarily in ATI’s corporate headquarters or such other locations as
the parties may from time to time reasonably agree.
     (e) CONSULTANT may be requested by ATI to participate (as author, coauthor,
or editor) in the creation of written reports, speeches, and collateral
materials pertinent to the subject matter of the consultation.
     (f) CONSULTANT agrees, during the term of this Agreement, not to enter into
any agreement or arrangement, consulting or otherwise, with third parties in any
way related to specialty metals and materials and processes which are the same
or similar to those produced, sold or used by ATI or which are the subject of
any SERVICES under this Agreement. In the event CONSULTANT wishes to render
services to other business organizations, CONSULTANT will notify ATI in writing
and request a determination of whether or not ATI objects to CONSULTANT’S
rendering such services, and ATI will promptly respond with its determination.
Nothing in this agreement is intended to prevent CONSULTANT from providing
services to charitable or nonprofit organizations.
     SECTION 2. COMPENSATION
     (a) ATI shall pay CONSULTANT starting on May 1, 2011 on the first business
day of each month thereafter a fee for SERVICES to be rendered at the rate of
$83,333 per month for each of the first twelve (12) months of the Term of this
Agreement, at the rate of $41,667 per month for each of months 13 through 24 of
the Term and at the rate of $20,834 per month for each of months 25 through 36
of the Term.
     (b) As an employee of ATI, the CONSULTANT received awards under the
Performance/Restricted Stock Program (the “PRSP”), the Total Shareholder Return
Program (the “TSRP”), the Key Executive Performance Plan (the “KEPP”) and the
Performance Equity Payment Plan (the “PEPP”). The PRSP, the TSRP, the KEPP and
the PEPP are referred to collectively as the “Long Term Programs”. So long as
CONSULTANT performs SERVICES in accordance with this Agreement throughout the
Term, the period during which the CONSULTANT renders SERVICES will be counted as
service within the meaning of the 2009-2011 and 2010-2012 PRSP, TSRP, KEPP and
PEPP enabling the CONSULTANT, inter alia, to receive payment of the amount
earned under such Long Term Programs without pro ration. With respect to the
2011-2013 TSRP and KEPP, the CONSULTANT shall receive a pro rata share of those
programs for the period the CONSULTANT remains a full-time employee.

-2-



--------------------------------------------------------------------------------



 



     (c) In the event the CONSULTANT cannot or does not perform SERVICES under
this Agreement for the full Term, the date the CONSULTANT ceases to perform
SERVICES shall be deemed a retirement or, if applicable, death within the
meaning of the Long Term Programs. In that event, any outstanding awards shall
be prorated as required under the terms of the Long Term Programs using the sum
of the period of time the CONSULTANT was an employee of ATI and the number of
full months during which SERVICES were provided under this Agreement as a
numerator and 36 as a denominator.
     (d) CONSULTANT will participate, if at all, in any annual bonus plans only
if and on the terms and conditions deemed appropriate by the Personnel &
Compensation Committee of the Board of ATI (the “Committee”).
     (e) The Committee may, but shall not be required to, include the CONSULTANT
in any short or long term incentive plans that are adopted by the Company in
2012 and, if the CONSULTANT is included in any such plan, the Committee shall
have all discretion as to amounts, terms and conditions as given the Committee
under the respective plans.
     (f) ATI will reimburse CONSULTANT for all reasonable and authorized
out-of-pocket travel and living expenses (including lodging, food,
transportation, parking and telephone and internet connection tolls) incurred by
CONSULTANT in connection with performing SERVICES. Travel, including the use of
the ATI leased aircraft, and lodging expenses are expected to be of a nature
appropriate to an executive of ATI. ATI expects to provide CONSULTANT with
office space and reasonable clerical support, which may be provided in the ATI
corporate headquarters, relating to performing SERVICES. Reimbursement for
expenses will be made only upon presentation of reasonable evidence showing the
date, nature and amount of the expense incurred and submitted in such a manner
as ATI may require, which requirements shall generally follow the ATI expense
reimbursement policies in effect from time to time.
     (g) CONSULTANT will submit an invoice, with supporting documentation, to
ATI as soon as feasible after the end of each month during which the expenses
for which reimbursement is sought were incurred containing sufficient detail of
expenses for which reimbursement is requested.
     (h) ATI will provide the CONSULTANT with a laptop computer and Blackberry
or similar device(s) as ATI deems to be appropriate under the circumstances.
     (i) It is understood that all benefits, including coverage under ATI’s
medical plan, to which CONSULTANT is entitled as a full-time employee of ATI
will terminate and be in accordance with CONSULTANT’S retirement benefits as a
former ATI employee.
     (j) Subscriptions to newspapers, periodicals, trade journals, and the like
which are provided by the Company may continue through their current expiration
dates, but thereafter the cost thereof will be the responsibility of the
CONSULTANT.

-3-



--------------------------------------------------------------------------------



 



     SECTION 3. TERM
     (a) This Agreement is effective as of May 1, 2011 and, unless earlier
terminated as set forth in Subsection (b) below, shall continue for a period of
thirty six (36) months thereafter until April 30, 2014. Thereafter, this
Agreement may be extended for additional monthly periods upon the mutual
agreement of the parties.
     (b) This Agreement may be terminated by either party prior to April 30,
2014 only upon (i) by ATI, as described in Subsection 6(b) below, failure of the
CONSULTANT to timely and professionally provide SERVICES as reasonably requested
by the CEO or the breach by the CONSULTANT of any of the several covenants in
this Agreement or (ii) by the CONSULTANT, the failure by ATI to pay when due the
fees and reimbursements under Section 2, except for failures which are cured
within 30 days of written notice of such failure. The parties specifically agree
that, notwithstanding an early termination of this Agreement, the obligations
under Sections 7, 8, 9, 10, and 11 shall continue and remain in full force and
effect.
     SECTION 4. ABSENCE OF THIRD-PARTY RESTRICTIONS
     CONSULTANT represents that he has the right to enter into this Agreement
and to perform SERVICES exclusively for ATI, and that there are no restrictions
whatsoever imposed on CONSULTANT by virtue of services to others, nor under any
third-party agreement or otherwise which would prevent him from performing
SERVICES for ATI or observing or complying with all the provisions of this
Agreement.
     SECTION 5. INDEPENDENT CONTRACTOR STATUS
     (a) CONSULTANT shall be an independent contractor and not an employee or
agent of ATI. Amounts paid to the CONSULTANT hereunder shall be reported on
Form 1099 and the CONSULTANT shall be responsible for any self-employment taxes
with respect to such amounts. ATI disclaims the right to control the manner of
performance by CONSULTANT. CONSULTANT shall not be considered, under this
Agreement or otherwise, to be entitled to ATI benefits or coverage or benefits
under ATI employee plans, qualified or non-qualified.
     (b) CONSULTANT agrees to indemnify ATI for any personal injury or property
damage sustained by CONSULTANT, other individuals, or any entity while
performing SERVICES for or on behalf of ATI. CONSULTANT will provide proof of
liability insurance coverage acceptable to ATI for said indemnification,
including but not limited to Automobile Liability insurance with minimum limits
of $100,000 single limit or $100,000/$300,000 bodily injury and $100,000
property damage for use of a personal automobile while performing services for
or on behalf of ATI.
     (c) Any tax, license fees, permits, or regulatory filings, or other
conditions imposed upon or required to render SERVICES shall be satisfied by
CONSULTANT.

-4-



--------------------------------------------------------------------------------



 



     SECTION 6. NO RIGHT TO SUBCONTRACT
     (a) The provision of SERVICES under this Agreement is personal to the
CONSULTANT. CONSULTANT may not subcontract any portion of his SERVICES hereunder
to others without the prior written consent of ATI and ATI’s written approval of
the terms and conditions of each such subcontract. Subcontracting any part of
the SERVICES under this Agreement, if approved by ATI, shall not relieve
CONSULTANT of any of his obligations with respect thereto.
     (b) CONSULTANT represents himself to possess skills and professional
ability requisite to performance of SERVICES. Health and stamina of CONSULTANT
adequate to permit efficient rendering of SERVICES, including travel, is a
condition to the continued effectiveness of this Consulting Agreement. Upon
total disability or death of CONSULTANT, this Agreement shall terminate
immediately and no further payments shall become due from ATI.
     SECTION 7. PATENT RIGHTS AND COPYRIGHTS
     (a) CONSULTANT shall promptly disclose to ATI all discoveries, inventions,
and improvements, patentable or non-patentable, conceived, made or developed by
CONSULTANT after the date of this Agreement arising out of the performance of
SERVICES under this Agreement. All such discoveries, inventions, and
improvements shall be the sole and exclusive property of ATI in respect to any
and all countries, their territories and possessions. CONSULTANT shall perform
at the request of ATI all lawful acts and execute, acknowledge, and deliver all
such instruments deemed necessary by ATI to vest in ATI the entire right, title
and interest in and to such discoveries, inventions, and improvements, and to
enable ATI properly to prepare, file, and prosecute applications for and obtain
patents (including all kinds of intellectual property) thereon in any and all
countries selected by ATI as well as reissues, renewals, and extensions thereof,
and to obtain and record title to such applications and patents so that ATI
shall be the sole and absolute owner thereto in any and all countries in which
it may desire patent or like protection. The obligations of CONSULTANT under
this Section 7 shall survive termination of this Agreement.
     (b) The parties intend that any and all works by CONSULTANT are a work for
hire under the copyright laws such that ATI is the copyright owner of any and
all works made by CONSULTANT in performance of SERVICES. In the event the works
are not works for hire by operation of law, CONSULTANT hereby transfers
ownership to ATI of all such copyrights and assigns to ATI all exclusive rights,
and specifically waives all CONSULTANT’S special rights in such copyrights.
     SECTION 8. NONCOMPETE
     (a) For good consideration and as an inducement for ATI to enter into this
Agreement, CONSULTANT agrees not to directly or indirectly compete with the
business of ATI and its successors and assigns during the term of this
Agreement.

-5-



--------------------------------------------------------------------------------



 



     (b) The term “compete” as used herein shall mean that the CONSULTANT’S
owning, managing, operating, consulting with or being employed in a business
(whether or not incorporated) substantially similar to, or competitive with, any
of the present or future businesses of ATI or such other business activity in
which ATI may substantially engage or had substantially engaged during the Term
of CONSULTANT’S employment with ATI or during the term of this Agreement.
     (c) The obligation of CONSULTANT under this Section 8 shall extend to any
market and each geographical area in which ATI conducts its business and/or in
which ATI products are sold.
     SECTION 9. NONSOLICITATION
     During the term, CONSULTANT agrees that CONSULTANT shall not, without the
prior written consent of ATI, directly or indirectly:
     (a) hire, employ or engage any person who is an employee, consultant, sales
representative or sales agent of ATI during the Term of this Agreement;
     (b) induce or attempt to induce any person who is an employee, sales
representative or independent sales agent of ATI to terminate or materially
reduce his or her employment or other relationship with ATI; or
     (c) induce or attempt to induce any person who is a customer (direct or
indirect) of ATI to terminate or fail to renew or not extend or to change the
terms of any written or oral agreement or understanding, course of dealing or
other relationship with ATI or to reduce the amount of business it conducts with
ATI or any subsidiary of ATI.
     SECTION 10. CONFIDENTIALITY
     (a) The term “INFORMATION” means all technical data and other information
of every kind, written and unwritten, including information of a technical,
engineering, operational, or economic nature, discovered or learned by the
CONSULTANT during his employment with ATI prior to May 1, 2011 and/or thereafter
becoming known to CONSULTANT by ATl, whether by disclosure by ATI, by the
CONSULTANT by observing ATI’s facilities, methods and processes, or conceived,
made, or developed by CONSULTANT in the course of performing SERVICES for ATI
under this Agreement.
     (b) Without the express written consent of ATI to the contrary, all
INFORMATION shall be:

  (i)   received and maintained in confidence by CONSULTANT and shall not be
disclosed, directly or indirectly, by CONSULTANT to any related or unrelated
party whatsoever; and     (ii)   used by CONSULTANT only and exclusively for the
performance of SERVICES for ATI.

-6-



--------------------------------------------------------------------------------



 



     (c) The foregoing obligations of confidentiality use and nondisclosure
shall not apply to any INFORMATION which:

  (i)   was known to CONSULTANT prior to the date CONSULTANT became an employee
of ATI as can be shown by documentary evidence; or     (ii)   is or becomes
available in issued patents, published patent applications, or printed
publications of general public circulation other than by acts or omissions of
CONSULTANT; or     (iii)   is rightfully obtained by CONSULTANT without
restriction from sources other than ATI who are rightfully in possession of such
INFORMATION and who are not under any obligation of confidentiality to ATI.

     (d) CONSULTANT shall not publish findings obtained in the course of
SERVICES without the prior written approval of ATI.
     (e) CONSULTANT agrees that all tangible embodiments of INFORMATION,
including reports, memoranda, e-mail, computer software, drawings, designs, and
worksheets, made or obtained by CONSULTANT in performance hereof, shall be and
remain the property of ATI, may not be reproduced by CONSULTANT without written
consent of ATI, and shall be returned to ATI promptly upon written request made
by ATI or upon termination of this Agreement.
     (f) The obligation of CONSULTANT under this Section 10(a) through (e) shall
continue in effect for a period of five (5) years from the date on which the
last SERVICES are performed by CONSULTANT for ATI and shall survive such
termination of this Agreement.
     SECTION 11. EQUITABLE REMEDIES
     The parties hereto agree that irreparable harm would occur in the event
that any of the agreements, covenants and provisions of this Agreement were not
performed fully by the parties in accordance with their specific terms and that
money damages would not be an adequate remedy because of, among other reasons,
the difficulty of ascertaining and quantifying the amount of damages that will
be suffered by a party in the event of nonperformance and the additional damages
inflicted by allowing the behavior of the breaching party to continue. It is
hereby agreed that a party hereto shall be entitled to an injunction or
injunctions or other equitable relief to restrain, enjoin and prevent breaches
of this Agreement, particularly breaches of the covenants set forth in
Section 7, 8, 9 and 10 above, in addition to and not in lieu of any damages that
may be or become payable at law. Each party hereto consents to the jurisdiction
of the courts of Pennsylvania and to the exercise by those courts of equity
principles as if sitting in equity at common law.

-7-



--------------------------------------------------------------------------------



 



     SECTION 12. ASSIGNMENT OF RIGHTS
     This Agreement shall inure to the benefit of and be binding upon ATI, its
successors and assigns. This Agreement shall not be assigned by CONSULTANT
without the prior written consent of ATI. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any person other than
the parties hereto, any right, remedy or claim, under or by reason of this
Agreement.
     SECTION 13. WAIVER OF RIGHTS
     Neither party shall be deemed to have waived any right, power or privilege
under this Agreement or any provision hereof unless such waiver shall have been
duly executed in writing and acknowledged by the party to be charged with such
waiver. The failure of any party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of this Agreement or
any parts thereof or the right of any party to thereafter enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. All remedies permitted under this
Agreement shall be taken and construed as cumulative.
     SECTION 14. CORRESPONDENCE
     All notices, approvals, consents, requests, or demands required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given when deposited in the mail, registered or certified,
postage prepaid, and addressed to the party entitled to receive such notice at
the address shown below:

     
If to ATI:
                  Allegheny Technologies Incorporated
 
  Address: 1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479
 
   
 
  Attention: General Counsel
 
   
If to CONSULTANT:
  L. Patrick Hassey
 
  [home address omitted]

     Any party may subsequently designate another address by notice given in
accordance with this Section 14. If notice is given by any other method than
that stated herein, it shall be deemed effective only when the written notice is
actually received.
     SECTION 15. MISCELLANEOUS
     (a) This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter of this Agreement and merges and

-8-



--------------------------------------------------------------------------------



 



supersedes all prior agreements, commitments, representations, writings, and
discussions between them, whether written or oral. It is expressly understood
that no representations, promises, warranties, or agreements have been made by
either party except as the same are set forth herein. This Agreement may not be
amended or terminated except in writing and signed by the proper and duly
authorized representative of the party intended to be bound thereby.
     (b) No other rights or obligations other than those expressly recited
herein are to be implied by this Agreement with respect to patents, inventions,
and INFORMATION specifically, nothing contained in this Agreement shall be
construed to grant CONSULTANT, directly or indirectly, any license or other
right under any patent or patent application or other intellectual property
owned or controlled by ATI.
     (c) If any provisions of this Agreement or its application to any person or
circumstance is invalid or unenforceable, then the remainder of this Agreement
or the application of such provision to other persons or circumstances shall not
be affected thereby; provided, however, that if any provision or application
thereof is invalid or unenforceable, then a suitable and equitable provision
shall be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.
     (d) The captions of the sections of this Agreement are for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement.
     (e) This Agreement shall be governed by and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania, excluding its conflict of law
provisions.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement in
triplicate on the dates hereinafter shown.

              ALLEGHENY TECHNOLOGIES
INCORPORATED   CONSULTANT
 
           
By:
  /s/ Richard J. Harshman   By:   /s/ L. Patrick Hassey
 
           
 
  Richard J. Harshman       L. Patrick Hassey
 
            Date: April 13, 2011   Date: April 13, 2011

-9-